DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cargill et al. (US 6,684,934) in view of Soderstrom et al. (US 6,640,877).
Regarding independent claim 13, Cargill et al. disclose a counter-gravity casting apparatus (abstract; column 4, lines 8-61; column 5, lines 23-37; column 7, lines 36-51; column 12, line 8 through column 13, line 7; and Figures 1, 2, 4, and 10-14), in which the casting apparatus comprises the following structural features (also refer to annotated Figure 12 of Cargill et al. below):
a melt chamber;
a fill chamber adjacent to and displaced lateral to the melt chamber;
a casting chamber positioned above the fill chamber;
a fill pipe (16) positioned within the fill chamber; and
a susceptor located within the casting chamber.
Cargill et al. fail to teach a susceptor coil surrounding the susceptor and configured to heat the susceptor.
However, Soderstrom discloses a casting apparatus that includes a furnace (20) having a heating (susceptor) coil (24) surrounding a susceptor (22), in which the susceptor coil (24) is configured to heat the susceptor (22) surrounding a mold assembly (12), for the purpose of keeping the mold assembly (and molten metal within the mold assembly) heated, thus maintaining the molten metal in a molten state (casting temperature) during a casting process (column 3, lines 23-33; and Figure 1).

Regarding claim 14, a plunger (37a) is positioned to secure in position a mold placed in the casting chamber (see Figure 2).
Regarding claim 16, a susceptor is located within the casting chamber and moveable between a susceptor chamber and the casting chamber (see annotated Figure 12 below).
Regarding claim 17, an interlock (isolation valve (2)) is located between the melt chamber and the fill chamber (see annotated Figure 12 below).


    PNG
    media_image1.png
    557
    624
    media_image1.png
    Greyscale

Regarding claim 18, the combined teachings of Cargill et al. and Soderstrom et al. lack an explicit disclosure of an interlock located between the casting chamber and the susceptor chamber.  However, since Cargill et al. disclose an interlock (2) between other chambers (i.e. between the melt chamber and the fill chamber), it would have been obvious to one of ordinary skill in the art to duplicate the interlock (2) to be provided to other chambers of the casting apparatus so as to achieve the same operational result of obtaining a desired pressure differential between chambers.  Moreover, it has been held that mere duplication of the essential working parts of a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19, the casting apparatus of Cargill et al. has pressurization inlets (see column 5, lines 23-37; Figure 1; and annotated Figure 12).
Regarding claim 20, Cargill et al. disclose that a carriage translates a crucible (5) from the melt chamber to the fill chamber (see annotated Figure 12 above).

Response to Arguments
The examiner acknowledges the applicants’ after final amendment entered upon filing of the request for continued examination received by the USPTO on January 19, 2021 and February 15, 2021, respectively.  The amendment to independent claim 13 overcomes the prior 35 USC 102(a)(1) and 35 USC 103 rejections in view of Cargill et al.  However, a newly applied reference to Soderstrom et al. (US 6,640,877) has been applied in combination with Cargill et al. (US 6,684,934) in the above 35 USC 103 rejection.  Claims 13, 14, and 16-20 remain under consideration in the application.

Applicants’ arguments with respect to claims 13, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 2, 2021